Citation Nr: 1759670	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-06 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a bilateral eye disability. 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II. 

4.  Entitlement to a compensable rating for service-connected erectile dysfunction. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1966 to November 1969.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from two March 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for a bilateral eye disability and a left knee disability were previously remanded in June 2016 for issuance of a Statement of the Case (SOC).   


FINDINGS OF FACT

1.  The Veteran did not file a substantive appeal as to the issue of entitlement to service connection for a left knee disability and this jurisdictional defect may not be waived.

2.  The Veteran did not file a substantive appeal as to the issue of entitlement to service connection for a bilateral eye disability and this jurisdictional defect may not be waived.

3.  The Veteran did not file a substantive appeal as to the issue of entitlement to service connection for hypertension and this jurisdictional defect may not be waived.

4.  The Veteran did not file a substantive appeal as to the issue of entitlement to a compensable rating for service-connected erectile dysfunction and this jurisdictional defect may not be waived.

CONCLUSIONS OF LAW

1.  The issue of entitlement to service connection for a left knee disability is dismissed.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 20.100, 20.200, 20.300, 20.302 (2017).

2.  The issue of entitlement to service connection for a bilateral eye disability is dismissed.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 20.100, 20.200, 20.300, 20.302 (2017).

3.  The issue of entitlement to service connection for hypertension is dismissed.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 20.100, 20.200, 20.300, 20.302 (2017).

4.  The issue of entitlement to a compensable rating for service-connected erectile dysfunction is dismissed.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 20.100, 20.200, 20.300, 20.302 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues of entitlement to service connection for a left knee disability, bilateral eye disability, and hypertension, as well as entitlement to a compensable rating for service-connected erectile dysfunction must be dismissed because a substantive appeal, VA Form 9, was not filed.

To perfect an appeal, a substantive appeal must be filed within 60 days from the date the RO mails a claimant an SOC (or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends later).  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302.  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103. 

The filing of a timely substantive appeal, as opposed to a Notice of Disagreement (NOD), is not a jurisdictional bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a substantive appeal.  Nonetheless, the Board may decline to exercise jurisdiction over an appeal if a substantive appeal was not timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  On the other hand, because a timely filed substantive appeal is not a jurisdictional bar to Board review, the Board cannot raise a timeliness objection in a particular case if the appellant filed an untimely substantive appeal and the RO had, nonetheless, treated the Veteran's claim as timely appealed for more than five years, and certified the issue to the Board, and after the Board identified the issue at a hearing and took testimony on the issue.  See id. at 45. 

Here, the RO mailed the Veteran an SOC on August 24, 2017.  The Veteran has never filed a substantive appeal, timely or otherwise.  Although the RO did send a letter to the Veteran in October 2017 saying that his appeal had been certified to the Board, no specific issues were indicated.  Notably, there is no VA Form 8, Certification of Appeal, of record to accompany this letter.  This letter was clearly sent in error given the procedural history of the claims.

Importantly here, the SOC was mailed to the Veteran's last known mailing address of record, and there has been no contention that he did not receive the August 2017 SOC.  Moreover, unlike the situation in Percy, the Veteran never filed a substantive appeal, either via VA Form 9 or other similar communication, in response to the August 2017 SOC.  Thus, this is not a situation where an untimely appeal was filed.  Similarly, a long period of time has not passed during which the RO has treated the issues as timely appealed.  Finally, the Veteran has not acknowledged this issue as being timely appealed, and testimony has not been taken on the issue.  See Percy, 23 Vet. App. at 45. 

This is not a situation where the timely filing of a substantive appeal may be waived.  Simply stated, a substantive appeal was not filed as to these issues.  Thus, the issues of entitlement to service connection for a left knee disability, bilateral eye disability, and hypertension, as well as entitlement to a compensable rating for service-connected erectile dysfunction are not within the Board's jurisdiction to further review, and they must be dismissed.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 20.100, 20.200, 20.300, 20.302; Percy, 23 Vet. App. at 45.
ORDER

The issue of entitlement to service connection for a left knee disability is dismissed

The issue of entitlement to service connection for a bilateral eye disability is dismissed.

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is dismissed.

The issue of entitlement to a compensable rating for service-connected erectile dysfunction is dismissed.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


